IN THE SUPREME COURT OF THE STATE OF NEVADA


               FAITH ELIAS VAN DYKE,                                  No. 80921
               INDIVIDUALLY,
               Appellant,
               VS.
                                                                            FILED
               JAMIE S. COGBURN, INDIVIDUALLY,
                                                                            DEC 1 7 2021
               Res • ondent.
                                                                            ELIZABETH A_ BROWN
                                                                          CLERXg ZIPREME COURT
                                                                         BY
                                      ORDER OF AFFIRMANCE                      DEPUTY CLERK


                          This is an appeal from a district court order granting
              respondent summary judgment in a professional negligence action. Eighth
              Judicial District Court, Clark County; Gloria Sturman, Judge.
                          Appellant Faith Elias Van Dyke tripped and fell over a broken
              floor tile at the Los Angeles International Airport (LAX) in September 2014.
              About five months later, Van Dyke hired respondent Jamie S. Cogburn (a
              Nevada-licensed attorney) to represent her in an action against LAX and
              other potential defendants for injuries that she allegedly suffered from the
              fall. On February 4, 2015, Cogburn sent a letter of representation to LAX's
              risk management department notifying the government entity of Van
              Dyke's impending claim. Two weeks later, Los Angeles World Airports
              (LAWA), LAX's parent entity, responded to Cogburn's letter with a set of
              empty claim forms and instructed Van Dyke to complete and return the
              forms to the city clerk's office before the six-month deadline provided under
              California Government Code Section 911.2(a) (West Supp. 2021)
              (California's notice-of-claims statute). But Cogburn failed to file the forms
              ahead of the deadline, and Van Dyke sued alleging legal malpractice and
              breach of fiduciary duty.



Summe COURT
    OF
   NEVADA
                                   To establish a prima facie case for legal malpractice, a plaintiff
                       must show that (1) an attorney-client relationship existed, (2) the attorney
                       owed a duty to the client, (3) the attorney breached that duty, (4) the breach
                       was the proximate cause of the client's damages, and (5) damages. Sernenza
                       v. Nev. Med. Liab. Ins. Co., 104 Nev. 666, 667-68, 765 P.2d 184, 185 (1988).
                       Generally, a plaintiff must produce expert testimony to establish the
                       professional standard of care and an attorney's breach of that standard.
                       Boesiger v. Desert Appr., LLC, 135 Nev. 192, 195, 444 P.3d 436, 439 (2019);
                       Allyn v. McDonald, 112 Nev. 68, 71, 910 P.2d 263, 266 (1996). Van Dyke
                       did not produce such evidence to establish the professional standard of care
                       or Cogburn's breach of that standard in the underlying malpractice action,
                       and the district court thus granted summary judgment in Cogburn's favor.
                                   On appeal, Van Dyke argues that Cogburn's failure to timely
                       submit the forms that LAWA provided him falls within an exception to the
                       expert-testimony requirement because the "breach of care or lack thereof is
                       so obvious that it may be determined by the court as a matter of law or is
                       within the ordinary knowledge and experience of laymen." Allyn, 112 Nev.
                       at 71-72, 910 P.2d at 266. An attorney's failure to meet the applicable
                       statute of limitations may be within a layperson's knowledge in certain
                       circumstances, see id., but not these. LAWNS forms aside, Cogburn timely
                       submitted a letter of representation to LAX/LAWA that included: (1) Van
                       Dyke's name and address, with directions to send further notices to the
                       provided address; (2) the date, time, and location of Van Dyke's fall; (3) the
                       nature of Van Dyke's claim (i.e., personal injury); and (4) Van Dyke's intent
                       to remit a full accounting of damages with a demand for payment once
                       available. Inasmuch as the letter appears to have substantially complied
                       with the form-and-content requirements of California Government Code

SUPREME COURT
        OF
     NEVADA
                                                             2
01) 1947A    41/frA.
                   Section 910 (2012)1 within the six-month deadline provided under Section
                   911.2(a) (A claim relating to a cause of action for . . . injury to
                   person . . . shall be presented . . . not later than six months after the accrual
                   date of the cause of action . . . ."), it is not obvious that more was required
                   under California law to preserve Van Dyke's claim against LAX/LAWA.
                   See, e.g., City of San Jose v. Superior Court, 525 P.2d 701, 706-07 (Cal. 1974)
                   (holding that a substantial-compliance standard applies to determine
                   whether notice is sufficient under California's notice-of-claims statutes);


                                 'Section 910 provides:
                   A claim shall be presented by the claimant or by a person acting
                   on . . . her behalf and shall show all of the following:
                         (a) The name and post office address of the claimant.
                         (b) The post office address to which the person presenting
                             the claim desires notices to be sent.
                         (c) The date, place and other circumstances of the
                             occurrence or transaction which gave rise to the claim
                             asserted.
                         (d)A general description of the . . . injury.. . . incurred so
                            far as it may be known at the time of presentation of
                            the claim.
                         (e) The name or names of the public employee or
                             employees causing the injury, damage, or loss, if
                             known.
                         (f) The amount claimed if it totals less than ten thousand
                             dollars ($10,000) as of the date of presentation of the
                             claim . . . insofar as it may be known at the time of the
                             presentation of the claim, together with the basis of
                             computation of the amount claimed. If the amount
                             claimed exceeds ten thousand dollars ($10,000), no
                             dollar amount shall be included in the claim.
                             However, it shall indicate whether the claim would be
                             a limited civil case.


SUPREME COURT
      OF
    NEVADA
                                                          3
(0) 1947A alfet.
Wheeler v. County of San Bernadino, 143 Cal, Rptr. 295, 299 (Ct. App. 1978)
(same); cf. Green v. State Ctr. Cmty. Coll. Dist., 41 Cal. Rptr. 2d 140, 144-46
(Ct. App. 1995) (holding that the content of the correspondence is sufficient
if it communicates a party's "assertion of a compensable claim against the
entity" under threat of litigation); Michael P. Thomas, California Civil
Courtroom Handbook & Deskbook Reference § 2:10 (2021 ed.); Judge Robert
I. Weil et al., Prelawsuit Notices, Claims and Demands, in The Rutter Grp.,
California Practice Guide: Civil Procedure Before Trial § 1:682-83 (Supp.
2021). And summary judgment in Cogburn's favor was therefore
appropriate based on the absence of necessary expert testimony. See Wood
v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005) (reviewing
a district court's summary judgment decision de novo).
            Summary judgment was alternatively appropriate because Van
Dyke voluntarily abandoned her appeal of the California superior court's
order deeming her application untimely. Cogburn appealed this order, but
withdrew as Van Dyke's counsel when she initiated her first Nevada
malpractice action against him. Despite Cogburn's advice to the contrary,
Van Dyke never hired replacement counsel or filed an opening brief on
appeal. Given that Cogburn's letter of representation appears to have
substantially met the relevant requirements of California's notice-of-claims
statutes, as discussed above, the California court of appeals could have
corrected the California superior court's denial. Van Dyke's failure to
pursue that remedy to disposition provides Cogburn with a viable defense
that the proximate cause of Van Dyke's damages was not his asserted
negligence. See Hewitt v. Allen, 118 Nev. 216, 222, 43 P.3d 345, 348 (2002)
C[T]he defendants in [a] legal malpractice action are able to assert, as an
affirmative defense, that the proximate cause of the damages was not the



                                      4
                      attorney's negligence, but judicial error that could have been corrected on
                      appeal."). Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED.



                                                                                       J.
                                                        Cadish


                                                                                       J.
                                                        Pickering


                                                                 (7422.1               J.
                                                        Herndon



                      cc:   Hon. Gloria Sturman, District Judge
                            Salvatore C. Gugino, Settlement Judge
                            Muehlbauer Law Office, Ltd.
                            Lipson Neilson P.C.
                            Eighth District Court Clerk




&PPM.% COURT
        OF
     NEVADA
                                                          5
(01 1947A    atekt.